' Hurley, J.
John Lovell is charged with violating the taxi ordinance of the city of Cincinnati, Section 702-38, commonly known as the “cruising section” which prohibits the circling of the various squares in the congested district of the city, soliciting passengers.
In the case of Cal Sweeney, plaintiff in error, against the city of Cincinnati, the charge is violation of traffic ordinance Section 680-86, commonly known as the “taxicab stand ordinance,” or that section of the city ordinances which gives the director of public safety the' right to designate taxicab stands at various places throughout the city.
Lovell, arrested and tried in the Municipal Court of Cincinnati for circling the square bounded by Yine street, Fifth street, Walnut and Fourth streets, eleven times, was convicted' in the Municipal Court of the city of Cincinnati.
Sweeney, arrested for parking without the designated taxicab stand area, at the Louisville & Nashville depot in the city of Cincinnati, was tried and convicted in the Municipal Court of the said city.
These eases are in this court on error, and the questions raised by the plaintiffs in error are that these sections of the traffic ordinance are uncertain, indefinite, discriminatory, unreasonable and unconstitutional.
It is well settled in Ohio in Murphy v. City of Toledo, 108 O. S., page 342, that:
“1. Municipalities have full power to regulate or control the use of their own streets.
“2. In such control or regulation a municipality may make any reasonable classification of vehicular traffic in the use of its streets.
“3. The judgment of a legislative body as to a reasonable classification can not be questioned, except when it is clear conflict with some express provisions of the state or federal constitution.”
Along the same line we may cite the ease of Perrysburg v. *330Ridgeway, 108 O. S., 245; Allion v. City of Toledo, 99 O. S. 416; City of Spokane, 109 Washington, 360; Seattle Taxicab Co. v. Seattle, 150 Pacific, 1134; Swan v. Baltimore, 132 Md., 256; New Orleans v. Badie. 146 La., 556.
The court is unable to find and does not believe that there is any thing uncertain, indefinite, discriminatory, or unreasonable about the sections above referred to, and in keeping with the cases cited believes that the city authorities are the ones best able to judge of the necessity for passing ordinances for the protection and safety of the public.
The court is also of the opinion that there has 'been no violation of the constitutional rights of the plaintiffs in error, either state or federal, and therefore the judgment of the court below will be affirmed in both eases.